Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003




   January 3, 2017


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   RE: 03-16-00814-CV;          D-1-GN-12-002049

   Dear Mr. Kyle,

   A clerk's record in cause number, D-1-GN-12-002049 and Court of Appeals number
   03-16-00814-CV, styled, MICHAEL KNIGHT VS. MIDFIRST BANK. ET AL, was due in your office
   December 28, 2016. This office has not received payment for the clerk's record as of today, January
   3, 2017.

   Sincerely,

  (Jf:tr,da· YfJiuull6f'foJ
   Travis County Deputy District Clerk
   Civil Division
   Court Clerk assigned to Honorable Orlinda Naranjo
    P.O. Box 679003
   Austin, Texas 78767
   512-854-8956




Administrative Offices        Civil and Family Division   Criminal Division             Jury Office
   (512) 854-9457                   (512) 854-9457          (512) 854-9420           (512) 854-9669
   fax: 854-4744                   fax: 854-9549            fax: 854-4566            fax: 854-4457